Citation Nr: 0413500	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a cardiovascular 
disability, exclusive of beriberi.

3.  Entitlement to service connection for a gunshot wound 
injury to the left leg.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for nosebleeds.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant had recognized gorilla service from May 2, 
1945, to October 11, 1945, and service with the regular 
Philippine Army from October 12, 1945 to November 14, 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied service connection for a 
residual bullet wound of the left leg, enlargement of the 
heart, nosebleeds and a bilateral knee disability.  Regarding 
the claimed cardiovascular disability, the record shows that 
the RO denied the appellant's claim for service connection 
for beriberi in May 1977 and continued the denial in November 
1977.  Since the appellant did not appeal those decisions 
despite receiving adequate notice of them, they are 
considered final and can only be reopened upon the submission 
of new and material evidence.  See 38 U.S.C.A. §5108 (West 
2002); 38 C.F.R. §3.156 (2003).  Accordingly, the currently 
pending issue of entitlement to service connection for a 
cardiovascular disability is being considered exclusive of 
the previously denied claim for service connection for 
beriberi.  

In December 2003, the appellant submitted additional evidence 
to the RO in support of his pending appeal and waived initial 
review of the evidence by the RO.  Consequently, the RO 
forwarded the evidence to the Board so that it may be 
considered by the Board in conjunction with this appeal, 
which it has.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 


FINDINGS OF FACT

1.  The appellant does not have a current bilateral knee 
disability related to his verified period of service.

2.  The appellant does not have a cardiovascular disability 
related to his verified period of service.

3.  The appellant did not incur a gunshot wound injury to the 
left leg during a period of verified service.

4.  By decisions dated in May and November 1977, entitlement 
to service connection for nosebleeds was denied; a notice of 
disagreement was not received to initiate an appeal from 
those determinations.  

5.  Evidence received since the November 1977 decision does 
not, either by itself or in connection with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for service connection for a cardiovascular 
disability (exclusive of beriberi) are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  The criteria for service connection for a gunshot wound 
injury to the left leg are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

4.  The November 1977 decision denying entitlement to service 
connection for nosebleeds is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

5.  Evidence received since the November 1977 decision is not 
new and material, and the appellant's claim of entitlement to 
service connection for nosebleeds has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, as all 
notification and development action needed to render a fair 
decision on those claims have been accomplished.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in an April 2003 letter 
that was prior to the May 2003 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in April 2003 (prior to the May 2003 
rating decision on appeal), as well as the August 2003 
statement of the case and a September 2003 letter, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  VA further informed the appellant that it 
was still his responsibility to make sure they received the 
records.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, namely private medical 
records that the appellant identified.  The appellant was 
also provided with the opportunity to attend a hearing, which 
he declined.  The appellant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the service connection claims that has not 
been obtained.  While the veteran has not been afforded a VA 
medical examination with etiology opinion, as more 
particularly explained in the following decision, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  In regard to the nosebleed issue under a new 
and material evidence analysis, the Board also finds that no 
additional action to assist the veteran is necessary.  No 
additional evidence pertinent to this issue has been 
identified by the veteran.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready to 
be considered on the merits.  

II.  Background

The appellant's service medical records include a Personal 
Record, Army of the Philippines, dated in October 1945.  
Attached to this record is a physical examination report 
showing that the veteran was disqualified for service in the 
Army of the Philippines by reason of hydrocoele of the left 
testicle.  There are no noted defects involving the veteran's 
skin, nose, musculoskeletal system, or cardiovascular system 
on this report.  His blood pressure was 112 (systolic) over 
70 (diastolic). 

A November 1945 discharge examination report shows that the 
appellant had chronic malaria and enlargement of the left 
testicle.  Clinical examinations of the ear, skin, 
musculoskeletal system and cardiovascular system were normal.  
The appellant's blood pressure was 110 (systolic) over 70 
(diastolic).

In February 1977, the appellant filed a claim for service 
connection for "beri beri [and] chest pain causing vomiting 
of blood and nose bleeding."  In May 1977, the RO denied the 
veteran's claim for service connection for beriberi, 
nosebleeds and chest pain.

On file is a September 1977 statement from Benjamin Orlino, 
M.D., certifying that the veteran underwent treatment for 
beriberi, epistaxis and general debility from February 15, 
1945, to March 14, 1946.

In a "To Whom it May Concern" letter dated in August 1980, 
Dr. Vincent Tongson stated that he had been treating the 
appellant for "Malaria" since 1966.  He added that the 
appellant was under his treatment on and off up until the 
present time.

A December 2001 radiology report of the appellant's chest 
reflects his complaints of back pain.  Findings revealed an 
enlarged cardiac shadow and no active lung infiltrates.

In March 2003, the appellant completed a Veteran's 
Application for Compensation and/or Pension in which he 
stated that during World War II he jumped from a high place 
and tumbled down into a ravine to escape from the enemy 
causing his nose and right ear to bleed.  He said he was 
treated at that time (1944) by Dr. Vincent Orlino at Camp 
Spencer for two months.  He also said that he had been hit in 
the left leg in 1943 by a bullet of a "cannon weapon" and 
was also treated by Dr. Orlino.  His present complaints 
included enlargement of the heart, bilateral leg/knee pain 
and back pain.

Dr. Tongson submitted a statement in March 2003 stating that 
the appellant's present health condition was poor.  He said 
the appellant was suffering from enlargement of the heart, 
back and chest pain, off and on leg/knee pain, and poor 
hearing in the right ear.  He also said that the appellant 
tired easily during the occurrence of his illness/pain.  He 
added that the appellant had only come in for a medical 
check-up. 

In a May 2003 statement, Dr. Aida T. De Castro, an internist 
and cardiologist, said that he had attended to the appellant 
several times since November 1999.  He said that on that 
date, the appellant had consulted him because of pain in the 
back of his knees and legs.  He added that the appellant had 
a scar on his right leg secondary to shrapnel wound.  He said 
that in January 2001, the appellant complained of shortness 
of breath, epigastric pain and knee joint pain.  He noted 
that an electrocardiogram (EKG) was performed revealing 
"RSU, occ. premature atrial contraction and ventricular 
hypertrophy".  He said an electrocardiogram in December 2001 
revealed some brachycardia and left ventricular hypertrophy.  
Medication was prescribed for these complaints and was 
continued during a follow-up visit in January 2003.  He said 
the appellant's present complaints were shortness of breath, 
especially when walking a short distance.  He included a copy 
of an EKG report dated in May 2003.

In the appellant's September 2003 substantive appeal, the 
appellant reiterated his contention that he was shot in the 
left leg.  He said he was not able to furnish medical 
documentation to support this because he was not treated at 
the time because they were in the mountains.  He said he 
"only did self-medication (general medicine)."

In September 2003, the RO received an Authorization and 
Consent to Release Information form (VA Form 21-4142) that 
appears to have been completed by Dr. Tongson's clinic.  This 
form notes that the appellant had been coming in for check-
ups off and on until the present time.  It further notes that 
the appellant was ambulatory, but weak and could hardly walk 
due to a gunshot wound to the left leg incurred while on duty 
in 1943.  It shows that the veteran was treated as early as 
1970 for hypertension and angina pectoris.  The RO also 
received office notes dating from November 1999 to May 2003.  
These notes reflect the veteran's complaints of leg and knee 
pain in November 1999, a notation in November 1999 of a right 
knee scar due to shrapnel wound, and a complaint of shortness 
of breath in May 2003.

III.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
Certain chronic disabilities, including cardiovascular 
disease, will be presumed to have been incurred in active 
duty if manifested to a compensable degree within one year of 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38.C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The appellant's service medical records do not show 
complaints or treatment for the disabilities claimed.  There 
are no records showing a gunshot wound to the appellant's 
left leg, nor is there any showing of treatment pertaining to 
the appellant's left leg, knees, or heart.  Rather, the 
appellant's November 1945 separation examination report shows 
normal clinical evaluations of his musculoskeletal and 
cardiovascular systems.  

In specific regard to the claimed bilateral knee disability, 
there is no evidence of current disabilities affecting the 
appellant's knees.  Other than complaints of knee joint pain 
in 1999 and 2002, there is no evidence of a current knee 
disability.  Moreover, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  In the absence of proof of a present 
disability affecting the knees, there can be no valid claim 
for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

With respect to a claimed cardiovascular disability, 
postservice medical records show that the appellant was 
treated for hypertension and angina pectoris in 1970.  They 
also reflect the appellant's complaints in 2001 of shortness 
of breath and epigastric pain.  Radiology findings in 2001 
revealed an enlarged heart, and EKG findings in May 2003 
revealed left ventricular hypertrophy and nonspecific S7-7 
wave changes.  However, there is no medical evidence linking 
such findings to the appellant's service decades earlier.  

Regarding the left leg, the claims file contains a notation 
from Dr. Tongson's clinic noting that the appellant could 
hardly walk due to a gunshot wound to the left leg which he 
incurred while on duty in 1943.  This is consistent with the 
appellant's March 2003 claim in which he indicates that he 
was shot in the left leg in 1943.  However, the appellant's 
period of verified service did not commence until May 1945.  
Therefore, any injuries or diseases sustained by the 
appellant prior to that time cannot be service connected, 
except for evidence showing that any such preexisting disease 
or injury was aggravated by the appellant's recognized 
service.  See 38 U.S.C.A. 1110.  In this case, there is no 
such evidence of aggravation.  As previously noted, the 
appellant's service medical records are devoid of any 
treatment or notation of a gunshot wound injury to the left 
leg, including his separation examination reports in October 
1945 and November 1945.  

In sum, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and a current cardiovascular 
disability or gunshot wound injury to the left leg.

After reviewing the record, the Board must conclude that the 
preponderance of the evidence is against the claims for 
entitlement to service connection for disabilities of the 
cardiovascular system, left leg and knees.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  New and Material Evidence 

Entitlement to service connection for nosebleeds was denied 
by a May 1977 decision and the denial was continued in a 
November 1977 decision.  The veteran was furnished notice of 
these determinations, but he did not file a notice of 
disagreement to initiate an appeal.  Accordingly, the 
decisions became final.  38 U.S.C.A. § 7105(c).  Thus, 
although the RO appears to have considered the issue of 
service connection for nosebleeds in May 2003 on a direct 
basis without regard to the issue of finality, the Board is 
not bound by this determination and must nevertheless 
consider whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001. Id.  As 
the veteran filed his petition to reopen a claim for 
nosebleeds in March 2003, the revised version of 3.156 is 
applicable in his appeal.

At the time of the RO denial in November 1977, evidence of 
record included the veteran's service medical records which do 
not show treatment or complaints for nosebleeds, and a 
statement from Dr. Orlino stating that the veteran underwent 
treatment for epistaxis (nosebleed, Dorland's Illustrated 
Medical Dictionary 569 (28th ed. 1994)) from February 1945 to 
March 1946.  

However, after reviewing the claims file, the Board is unable 
to conclude that new and material evidence has been received 
to reopen this claim.  This is so since it appears that none 
of the medical evidence received since November 1977 is 
pertinent to the issue of service connection for nosebleeds.  
Thus, the Board finds that the claim has not been reopened.  


ORDER

The appeal is denied as to all issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



